NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued October 5, 2016 
                               Decided November 3, 2016 
                                             
                                         Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                     
                          JOEL M. FLAUM, Circuit Judge 
                     
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 15‐3160 
 
LUIS FLORES‐ANDRADE,                           Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A205‐278‐576 
                                                
LORETTA E. LYNCH,                               
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

        Luis Flores‐Andrade, a 45‐year‐old Mexican citizen, petitions for review of an 
order of the Board of Immigration Appeals upholding an immigration judge’s denial of 
his request for cancellation of removal, see 8 U.S.C. § 1229b(b). The Board agreed with 
the IJ’s conclusion that Flores‐Andrade was ineligible for relief because he had left the 
United States for more than 90 days, see 8 U.S.C. § 1229b(d)(2). Flores‐Andrade contends 
that he returned before the 90‐day cutoff. We dismiss Flores‐Andrade’s petition for 
review in part for lack of jurisdiction and deny the remainder of the petition. 
         
No. 15‐3160                                                                          Page 2 
 
        Flores‐Andrade entered the United States from Mexico without authorization in 
1987 and eventually settled down in Elgin, Illinois. This case turns on a trip he made to 
Mexico in the winter of 2011‐12. Flores‐Andrade testified that he left the United States in 
late December 2011; more than 90 days later, on April 5, 2012, he was picked up by 
Border Patrol officers near Laredo, Texas. Flores‐Andrade then received notice that he 
was subject to removal under 8 U.S.C. § 1182(a)(6)(A) as an alien present in the United 
States without authorization. He conceded removability and applied for cancellation of 
removal under 8 U.S.C. § 1229b.   
         
        Cancellation of removal is a discretionary form of relief available to some 
nonpermanent residents. To be eligible, applicants must establish “continuous physical 
presence” in the United States for at least 10 years, with no absences exceeding 90 days 
at once or 180 days in total; have “good moral character”; show that they have not been 
convicted of certain immigration offenses; and demonstrate that their removal would 
cause “exceptional and extremely unusual hardship” to a U.S.‐citizen or 
permanent‐resident spouse, parent, or child. 8 U.S.C. § 1229b(b), (d)(2). 
         
        An IJ held a hearing to determine whether Flores‐Andrade had met the first 
criterion—whether his trip to Mexico at the end of 2011 exceeded the 90‐day limit. 
Flores‐Andrade testified to leaving the United States on December 28, 2011. To qualify 
for relief, he therefore would have had to return by March 27, 2012. The government 
submitted a Form I‐213 (“Record of Deportable/Inadmissible Alien”), completed by a 
Border Patrol officer on the day of Flores‐Andrade’s capture in Texas, which reported 
Flores‐Andrade as saying that he had waded across the Rio Grande into the 
United States on April 3, 2012. At his hearing, however, Flores‐Andrade testified that he 
had since reviewed unspecified “records” and believed that he actually had returned on 
March 16 instead of April 3. When pressed to identify what documents he checked, 
Flores‐Andrade clarified that on March 16 his son had seen a website showing a 
“picture” of him in custody. But Flores‐Andrade also acknowledged that he did not 
clearly recall his exact date of return. 
          
        The IJ dismissed Flores‐Andrade’s application for cancellation of removal, 
finding no documentary or other credible evidence to support a return date of March 16. 
Flores‐Andrade, the IJ added, admitted on cross‐examination “virtually all of the 
narrative” on the I‐213 form. 
  
        The IJ’s decision was upheld by the Board of Immigration Appeals, which 
determined that Flores‐Andrade failed under the REAL ID Act to supply reasonably 
No. 15‐3160                                                                             Page 3 
 
obtainable documentary evidence to corroborate his claim of re‐entering the country on 
March 16. The REAL ID Act, enacted in 2005, provides IJs “substantial leeway” to 
require applicants seeking relief from removal to present evidence that corroborates 
otherwise credible testimony so long as the evidence is reasonably obtainable. See REAL 
ID Act, Pub. L. No. 109–13, Div. B, Title I, § 101, 119 Stat. 231, 304–05 (2005) (codified as 
amended at 8 U.S.C. § 1229a(c)); Darinchuluun v. Lynch, 804 F.3d 1208, 1214 (7th Cir. 
2015). Flores‐Andrade, the Board explained, failed to submit any documentary evidence 
in support of his claim, even though the IJ twice informed him before the final hearing 
that he needed to supply evidence regarding the timing of his departure and re‐entry 
into the United States. The Board also found the Form I‐213 to be presumptively reliable, 
especially given Flores‐Andrade’s acceptance of “virtually the entire contents” of the 
Form. 
          
        In his petition Flores‐Andrade first argues that the IJ (and the Board) “improperly 
shifted the burden of proof” for establishing his eligibility for relief. He disagrees with 
the conclusion that he was required to prove that he returned to the United States within 
90 days of leaving in December 2011; his only burden, he says, was to prove that he had 
resided in the country for at least ten years. In support, he cites Lopez‐Esparza v. Holder, 
770 F.3d 606 (7th Cir. 2014), which he reads as relieving a petitioner from having to 
prove exact dates of entry and exit in order to show continuous physical presence in the 
country. In that decision, we granted the petition of a Mexican citizen who could not 
recall the “exact start and end dates” of three trips he made to Mexico; the IJ applied the 
wrong burden of proof, we concluded, because the travel dates did not affect the 
outcome of whether he had been away from the United States for a total of more than 
180 days. Lopez‐Esparza, 770 F.3d at 607–08. But this case is different in that 
Flores‐Andrade’s exact date of re‐entry does affect the outcome; he testified to one date 
of re‐entry within the 90‐day limit, while the government presented evidence showing a 
different date outside the limit. Lopez‐Esparza itself recognized that the petitioner has the 
burden of proving that he has not exceeded the time limits for continuous physical 
presence. Id. at 608. (“The judge should have asked himself whether it was more likely 
than not that Lopez‐Esparza had not exceeded the limit[.]”); see also 8 U.S.C. 
§ 1229a(c)(4)(B); § 1229b(b)(1)(A), (d)(2). The IJ and the Board both properly found that 
Flores‐Andrade failed to carry that burden. 
         
        Flores‐Andrade next challenges the finding that he should have supplied 
evidence corroborating his purported March 16 return date, asserting that it is 
unrealistic to require someone who entered the United States illegally to do so. But 
under the REAL ID Act, an IJ may require a petitioner to supply reasonably obtainable 
No. 15‐3160                                                                              Page 4 
 
corroborating evidence to meet his burden of proving eligibility for relief. 8 U.S.C. 
§ 1229a(c)(4)(B); Darinchuluun, 804 F.3d at 1214. We lack jurisdiction to review the factual 
determinations underlying the IJ’s decision to require corroborating evidence, such as 
whether evidence was reasonably obtainable. 8 U.S.C. § 1252(a)(2)(B); Adame v. Holder, 
762 F.3d 667, 671–72 (7th Cir. 2014). We review only pure questions of law in the context 
of cancellation‐of‐removal petitions, and the decision to require corroborating evidence 
is a “mixed” rather than “pure” question of law. Adame, 762 F.3d at 672. 
          
        Flores‐Andrade also objects to the IJ’s decision to credit the information recorded 
on the Form I‐213. He contends that the form’s contents, including its stated return date 
of April 3, are unreliable because they contain “hearsay within hearsay,” since the form’s 
author did not testify at the hearing. But we have recognized Form I‐213 as being 
presumptively reliable and admissible without cross‐examination of its author. 
See Antia‐Perea v. Holder, 768 F.3d 647, 658 (7th Cir. 2014); Barradas v. Holder, 582 F.3d 754, 
763–64 (7th Cir. 2009). The form’s reliability may be called into question in narrow 
circumstances, see Pouhova v. Holder, 726 F.3d 1007, 1013–15 (7th Cir. 2013) (Form I‐213 
unreliable because of seven‐year delay between reported interview and form’s 
preparation, unavailability of third‐party sources for cross‐examination, and 
inconsistencies between facts described in form and in other evidence of record), but 
Flores‐Andrade does not meaningfully argue that any such circumstances apply here. 
And to the extent Flores‐Andrade disagrees with the IJ’s decision to credit the form over 
his testimony, disagreements with the weighing of the evidence present factual, not 
legal, questions, and thus are beyond our jurisdiction. See Leguizamo‐Medina v. Gonzales, 
493 F.3d 772, 773–774 (7th Cir. 2007). 
         
        Flores‐Andrade also challenges several aspects of the IJ’s decision not to “credit” 
his testimony, but such challenges are beside the point because the Board did not rely in 
any way on the IJ’s credibility finding. The Board based its decision instead on his failure 
under the REAL ID Act to corroborate his claim that he returned to this country in a 
timely fashion. In any event, credibility determinations are also fact questions that also 
fall outside this court’s jurisdiction. Boadi v. Holder, 706 F.3d 854, 860 (7th Cir. 2013). 
         
        We therefore DISMISS the portions of the petition for review challenging factual 
findings of the IJ and the Board for lack of jurisdiction and DENY the remainder of the 
petition for review.